POPOVICH, Judge,
dissenting.
I am unable to join in the affirmance of the order denying a permanent injunction1 to the plaintiffs/appellants, William B. Matthews and Maxine B. Matthews. Rather, on the record before this Court, I would quash the appeal.
The appellants’ issues on appeal2 relate to the trial court’s alleged abuse of discretion in failing to enjoin the defendant, E. Lenore Joines, from using a “woodslane” traversing their property to gain access to a main road.
The record discloses that in 1988 the plaintiffs purchased a tract of land in Fawn Township, York County. The defendant was deeded property in 1991 contiguous to the plaintiffs. It is undisputed the defendant traveled across the plaintiffs’ property to gain access to Alum Rock Road.
Two and one-half years before suing, the plaintiffs notified the defendant to cease using their property for egress and ingress to her property. When the defendant refused, the plaintiffs filed a complaint in equity seeking preliminary and permanent injunctions, both of which were denied after two days of trial. Of the witnesses who testified (litigants, prior owners and five experts), the trial court credited the testimony of Ralph Thompson (a septuagenarian) whose father owned both tracts since the 1920s.
*1325Mr. Thompson recalled that the “wood-slane” was in existence longer than the seventy-four years of his life, was maintained by the township and led originally to a few homes situated at the end of the lane, but it ran along the edge of and outside the forest. This fínding-of-fact by the court rendered inapplicable the Act of 1850, which reads:
No right-of-way shall be hereafter acquired by user, where such way passes through unenclosed woodlands, but on clearing such woodland, the owner or owners thereof shall be at liberty to enclose the same as if no such way had been used through the same for such clearing or enclosure.
As amended, 68 P.S. § 411.
With the denial of the permanent injunction, the plaintiffs filed a direct appeal to this Court. No post-trial motions were submitted in advance of appeal, a procedural mis-step I find fatal to the plaintiffs’ request for appellate review.
To explicate, pursuant to Pa.R.Civ.P. 227.1(c)(2):
(e) Post-trial motions shall be filed within ten days after
******
(2) notice of nonsuit or the filing of the decision or adjudication in the case of a trial without jury or equity trial. [Emphasis added]
It is well-established that a trial without a jury submitted for decision to a court requires a party to file post-trial motions to preserve any right of appellate review. Cf. McCormick v. Northeastern Bank, 522 Pa. 251, 561 A.2d 328, 330 (1989)(“The decision of a trial court is considered to be similar to a verdict in a jury trial from which the aggrieved party must file a motion for post-trial relief pursuant to Pa.R.Civ.P. Rule 227.1, in order to preserve disputed issues for appellate review.”).
However, as noted in Miller v. Kramer, 424 Pa.Super. 48, 621 A.2d 1033 (1993), if the parties submit an agreed statement of facts for the entry of judgment by the court, the judgment is considered final and the parties must appeal within thirty days of the judgment without filing post-trial motions. Accordingly, as in Miller, I find it necessary to determine whether the parties presented facts for the trial court’s decision which is subject to exceptions or for entry of a final judgment. In making such an assessment, several factors are to be considered; to-wit:
1) whether the parties actually intended that the court enter a decision or a judgment; 2) the parties’ instructions to the trial court; and 3) whether the trial court rendered a decision subject to exceptions or entered final judgment. [Citations omitted]
Miller, supra.
At bar, the plaintiffs’ complaint in equity requested “[a] prompt resolution of the dispute”, which was followed by a Motion for Preliminary Injunction seeking “an expedited hearing” to resolve the matter. Two hearings were conducted (January 13, 1995, and April 9, 1996, whereafter a preliminary injunction and permanent injunction were denied, respectively) where testimony was proffered for the court’s assessment and factual findings were made that the Act of 1850 did not apply to foreclose the defendant from acquiring a “right-of-way” over the appellants’ property.
More specifically, in the course of the April 9, 1996, hearing, the court observed “the only issue to decide is whether it [—Svood-slane’—] was a right-of-way through unenclosed woodlands”. This being the ease, the court restricted itself to the issue counsel asked it “to decide”. Further, in its opinion filed pursuant to Pa.R.App.P.1925(a), the trial court remarked:
[T]he only decision the Court had to make, was whether the right-of-way went through unenclosed woodland, and. the Court found conclusively that it did not. * * * Therefore, the defendant’s right-of-way does not violate the [1850] statute against obtaining an adverse right-of-way through unenclosed woodland, and plaintiffs’ request for a permanent injunction was denied.
Trial Court Opinion, 8/9/96, at 8-9 (Emphasis added).
Hence, from my review of the record and applicable law, I would hold that facts were *1326presented for the court s decision to which post-trial motions were to be filed. Since the appellants neglected to .submit post-trial motions pursuant to Rule 227.1(c), the appeal should be quashed.3 Miller, supra. Because the Majority holds to the contrary and affirms, I respectfully dissent.

. An order refusing an injunction is immediately appealable. Pa.R.App.P. 311(a)(4).


. The appellants raise four issues attributing the trial court with an abuse of discretion or error of law in assessing the evidence and allegedly shifting the burden of proof.


. In a post-appeal communication, the appellants argue that the court did not render a decision on the respective rights of the parties, but rather was asked to apply the definition of woodlands to a stipulated set of facts converting the adjudication into a "final judgment” dispensing with the need to. file post-trial motions per Pa.R.Civ.P. 227.1(c)(2).
During the course of the second (April 9, 1996) hearing, it became evident there was no "stipulation of facts” as to the crux of the case: The location of the "woodslane”. If it ran through the forest, the Act of 1850 precluded the defendant from acquiring any rights to its continued use. If the lane existed outside the forest, the Act of 1850 was inapplicable and a right-of-way for the defendant over the plaintiffs' property would continue.
The plaintiffs’ experts were at odds with the defendant’s experts as to the location of the "woodslane”. It was only with the testimony of Mr. Thompson (direct evidence) setting the location of the lane outside the forest (which was consistent with the defendant's circumstantial evidence) that the court ruled for the defendant’s continued use of the "right-of-way”.
The court heard testimony requiring ii to determine the credibility of witnesses in making findings-of-fact and conclusions of law consistent with a non-jury trial in equity. Such being the case, Rule 227.1(c)(2) applied and, the plaintiffs’ failure to comply therewith, requires the appeal to be quashed.